Citation Nr: 0203450	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  98-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to January 2, 1997, 
for service connection for postoperative residuals of a 
laryngectomy for cancer of the larynx.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had periods of active service from February 1943 
to November 1945 and from June 1953 to January 1955.  He was 
a prisoner of war (POW) of the German Government for nine 
months between 1944 and 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for 
postoperative residuals of a laryngectomy for cancer of the 
larynx, and assigned an effective date of January 2, 1997.  
The veteran appealed the issue of entitlement to an earlier 
effective date, asserting, in part, that Board decisions, 
dated in December 1985 and November 1987, were based on clear 
and unmistakable error (CUE).  In split decisions dated in 
December 1999, the Board denied the CUE claims, and denied 
the claim for an earlier effective date.

The appellant appealed the Board's decisions to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
September 2001, the Court issued an order that affirmed the 
Board's decision with regard to the CUE claims, and vacated 
and remanded the Board's decision with regard to the earlier 
effective date claim.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  In December 1985, the Board denied service connection for 
a chronic disorder of the larynx, including laryngeal 
carcinoma.

2.  In a decision dated November 17, 1987, on reconsideration 
of the December 1985 decision, the Board concluded that there 
was no obvious error in the December 1985 Board decision.

3.  In March 1998, the RO granted service connection for 
laryngeal carcinoma on the basis of the receipt of new and 
material evidence, and assigned an effective of January 2, 
1997.

4.  The evidence does not show that either a formal or an 
informal claim for a throat or laryngeal condition was filed 
between November 17, 1987 and January 1, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to January 2, 1997 
for the grant of service connection for postoperative 
residuals of a laryngectomy for cancer of the larynx have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400(q)(1)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (as 
amended, August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The issue on appeal is a claim for an earlier effective date.  
The thrust of the appellant's arguments are legal, as opposed 
to evidentiary, in nature.  Since these arguments are based 
on the law, as well as facts and evidence in the record as of 
1997, the Board finds that no additional development is 
required, and that there is no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating this claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001). 

The Board further notes that even if the VCAA were determined 
to be applicable to this claim, VA's duties have been 
fulfilled.  With regard to the notification provisions of the 
VCAA, they state that VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (Supp. 2001).  

The appellant was notified in the RO's June 1998 statement of 
the case (SOC) that the criteria for an earlier effective 
date for service connection for postoperative residuals of a 
laryngectomy for cancer of the larynx had not been met.  That 
is the key issue in this case, and the SOC, and the Board's 
(vacated) December 1999 decision, informed the appellant of 
the relevant criteria.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, there is no 
argument that any relevant evidence needs to be associated 
with the claims files.  As no development is required on this 
issue, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  Therefore, a remand 
of this claim for application of the VCAA is not required.  
Wensch.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Background

A review of the veteran's oral and written testimony shows 
that he disagrees with the effective date that was assigned.  
He argues that his disability status was no different in 
February 1997 than it had been in 1982, at which time he 
filed a service connection claim that was eventually denied 
by the Board in December 1985.  At a personal hearing before 
the Board at the RO in October 1998, he argued that he had 
never had a hearing in which Public Law 97-37 ("the POW 
Benefits Act") had been taken into consideration.  He cited a 
section of that law for the proposition that the effective 
date of the award "shall be the date of application or the 
date on which the veteran became permanently and totally 
disabled if the veteran applies for a retroactive award 
within one year of such date whichever is to the advantage of 
the veteran."  The veteran essentially indicated that, since 
he filed his claim in May 1982, service connection for his 
disability should be effective from that date.

Rating decisions in April and July 1947 and September 1955 
granted service connection for certain disabilities.  A 
rating decision in September 1965 denied service connection 
for laryngitis.  In March 1982, the veteran wrote requesting 
that his claim be reopened, claiming that the laryngitis, 
pneumonia, pleurisy, and malnutrition he had while he was a 
POW eventually necessitated his laryngectomy.  The veteran 
presented testimony at personal hearings at the RO in 
December 1982 and December 1984 and before the Board in 
December 1983.  An April 1983 rating decision granted service 
connection for malnutrition.  In June 1985, pursuant to a 
March 1984 Board remand, the RO requested an opinion from the 
Armed Forces Institute of Pathology (AFIP) as to the date of 
onset of the veteran's laryngeal squamous cell carcinoma.  
The AFIP determined that the veteran's laryngeal malignancy 
had its onset within two years of the positive biopsy 
material from the larynx obtained in 1966.  In a decision 
dated December 12, 1985, the Board denied the veteran's claim 
for service connection for a disorder of the larynx.

The veteran filed to reopen his claim, and in April 1986, he 
testified at a personal hearing at the RO.  In July 1986, the 
RO determined that the veteran had not presented new and 
material evidence to reopen his claim.  The veteran appealed.   
Another personal hearing was conducted before the Board in 
December 1986, at which time he requested that the Board 
reconsider the December 1985 decision.  The Board also points 
out that during the hearing, the veteran indicated that he 
wanted to pursue the reconsideration of the Board's decision 
rather than the appeal of the RO decision denying reopening 
of the claim.  See p.3 of Board's decision in November 1987.  
In November 1987, the Board issued a Reconsideration decision 
that affirmed the December 1985 decision, finding that there 
was no obvious error in that decision.  

In December 1996, the RO wrote the veteran and invited him to 
attend an Ex-Prisoner of War Outreach Meeting that was 
scheduled in his area in February 1997.  The purpose of the 
meeting was stated to be to explain the VA compensation and 
medical benefits that are potentially available to veterans 
and especially to former POWs, including recent changes in 
the law and benefits, and to assist anyone wishing to file a 
claim.  The veteran responded in a letter received on January 
2, 1997, that he would not be attending the meeting.

In a letter hand-dated January 3, 1997, the RO wrote to the 
veteran, noting his "unhappiness with prior VA decisions 
regarding the denial of your claim for laryngeal cancer."   
The letter informed the veteran that a VA General Counsel 
opinion provided for the possibility of service connection 
for conditions as secondary to smoking and indicated that 
"your condition may be related to smoking during service."  
The RO further instructed the veteran as to the type of 
evidence that would be helpful if he wished to pursue a claim 
for service connection for his condition as secondary to 
smoking.  The veteran was told that the RO would begin 
processing his claim when he provided instructions.  The 
Board parenthetically notes that although the RO's letter is 
hand-dated January 3, 1997, the General Counsel Opinion 
referred to in that letter (VAOPGCPREC 19-97) was not issued 
until May 13, 1997.  Nevertheless, the veteran was notified 
of the thrust of the opinion that was subsequently issued.  
Any irregularity in the date of the RO's letter would not be 
a basis for an earlier effective date, and is therefore not 
relevant to this case.

In a letter, received in October 1997, the veteran requested 
a social survey in conjunction with his "case."  In another 
letter, received by the RO in November 1997, he provided 
information requested by the RO in its January 1997 letter, 
including his history of smoking.  He stated that he had 
never before claimed that smoking was a contributing factor 
to his problems, but stated that he now realized that it 
could have been, although he believed that the primary cause 
was the malnutrition he endured during his captivity.

In December 1997, the veteran was afforded a VA prisoner of 
war protocol examination, including a social survey.  The VA 
physician who examined him recorded the veteran's smoking 
history essentially as he had reported in the November 1997 
letter.  He also noted that the veteran had undergone a total 
laryngectomy in 1977 for throat cancer.  The examiner 
concluded:

The etiology of cancer of the larynx is 
likely to be moderated by his severe 
malnutrition and starvation while in the 
service.  He did smoke also in the 
service and in the VA hospitals soon 
after that.  It is more likely than not 
that these two factors, malnutrition, 
causing decreased immunity, and smoking 
in the service were the positive agents 
for his laryngeal cancer.

In March 1998, the RO granted service connection for 
postoperative residuals of a laryngectomy due to cancer of 
the larynx and a laryngectomy scar with loss of muscle, both 
effective from January 2, 1997.  The veteran appealed the 
issue of entitlement to an earlier effective date, based, in 
part, on claims of CUE in the Board's December 1985 and 
November 1987 decisions.  In December 1999, the Board split 
the CUE and earlier effective date issues, and denied the 
claims in two separate decisions.  The veteran appealed, and 
in September 2001, the Court affirmed the Board's denial of 
the CUE claims, and vacated and remanded the earlier 
effective date claim.  

II.  Analysis

As previously stated, in its September 2001 opinion, the 
Court affirmed the Board's December 1999 decision, which 
determined that the Board's December 1985 and November 1987 
decisions were not CUE.  The CUE claims included assertions 
that the veteran had not been afforded a POW protocol 
examination within two years of separation from service, and 
that VA had failed to obtain an etiological opinion.  Citing 
38 C.F.R. §§ 3.304(e), 3.326(b), 4.10; VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI, paragraph 7.23(c)(2).  See National 
Organization of Veterans Advocates' Brief of Amicus Curiae, 
p. 20-22.  The CUE arguments also included an assertion that 
VA had failed to correctly apply Public Law 93-37 (as 
codified at 38 U.S.C.A. §§ 312, 313; 38 C.F.R. § 3.307).  
However, the Court rejected these arguments, and they will 
not be further discussed, except as they may pertain to the 
earlier effective date issue.  

Given the Court's September 2001 decision that the Board's 
December 1985 and November 1987 decisions were not CUE, the 
Board's December 1985 and November 1987 decisions are final.  
See 38 U.S.C.A. § 7104.  Therefore, those decisions cannot be 
reversed or amended, and under no circumstances may the 
effective date be inconsistent with those decisions.  See 
Lalonde v. West, 12 Vet. App. 377 (1999) (a claim filed prior 
to a final denial cannot serve as the basis for an earlier 
effective date).  Furthermore, the provisions of 38 C.F.R. § 
3.400(k) are not applicable to determining the appropriate 
effective date.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a).

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  

As previously stated, the RO wrote to the veteran in December 
1996 inviting him to attend a POW Outreach Meeting in 
February 1997.  In a letter, received on January 2, 1997, he 
stated that he would not be attending the meeting.  
Subsequently, the RO wrote to the veteran and advised him of 
a recent opinion by VA's General Counsel that provided for 
the possibility of service connection for his condition as 
secondary to smoking during service.  See VAOPGCPREC 19-97, 
62 Fed. Reg. 37,954 (1997) (the Board parenthetically notes 
that a "liberalizing change" in the law creates a new basis 
of entitlement, such that a veteran may make a new claim for 
benefits, see Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); 
however, VAOPGCPREC 19-97 did not represent a change in the 
law, but merely constituted an interpretation of existing 
law, and no new basis of entitlement was created by that 
Opinion).  In a letter dated in October 1997, the veteran 
requested a social survey in conjunction with his "case," and 
in a letter dated in November 1997, he specifically referred 
to having started smoking while in service.  The RO 
apparently determined that those two letters, read in 
conjunction with the RO's letter advising him of the recent 
General Counsel Opinion, amounted to a claim to reopen, based 
on the legal theory of service connection for his disability 
due to his smoking during service.  The Board further points 
out that the RO's January 1997 letter was written of its own 
volition, and that as no evidence had been submitted, it was 
not required to develop the claim at this point, let alone 
reopen it.  See Ashford v. Brown, 10 Vet. App. 120, 124 
(1997) (a claim for service connection under a new 
etiological theory requires new and material evidence to 
reopen the previously and finally denied claim); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).  Nevertheless, the RO 
scheduled the veteran for an examination which eventually 
resulted in a grant of service connection.  

Given the foregoing, the earliest date upon which the veteran 
may be considered to have filed to reopen his claim for 
service-connection for a throat/laryngeal condition is 
January 2, 1997, and the Board finds that there is no basis 
for an effective date for service connection for 
postoperative residuals of a laryngectomy for cancer of the 
larynx earlier than January 2, 1997 as the .  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  Accordingly, the claim must be 
denied.  

The Board notes that the veteran has argued that a section of 
Public Law 97-37 provides that the effective date of an award 
made pursuant to that law "shall be the date of application 
or the date on which the veteran became permanently and 
totally disabled if the veteran applies for a retroactive 
award within one year of such date whichever is to the 
advantage of the veteran."  However, Public Law 97-37 does 
not contain the provision claimed by the veteran.  
Furthermore, the language quoted by the veteran appears at 38 
C.F.R. § 3.400(b)(1)(i), regarding the assignment of the 
effective date for disability pension, where the claim was 
filed prior to October 1, 1984.  That regulatory section is 
not applicable in this case for two reasons: 1) it concerns 
the effective date for disability pension, rather than 
compensation, which is the type of benefit awarded with 
service connection, and 2) that section pertains to benefits 
granted pursuant to original claims, rather than following 
the submission of new and material evidence, as in this case.

In reaching this decision, the Board has considered the 
arguments that an earlier effective date is warranted: 1) 
because one or more of his letters dated between 1987 and 
1997 amount to an informal claim; and 2) because VA failed to 
obtain an etiological opinion.  

A.  Informal Claim

In its September 2001 decision, the Court stated that the 
Board had failed to provide an adequate statement of its 
reasons and bases for not construing communications received 
from the veteran between 1987 and 1997 as informal claims to 
reopen.

A review of the veteran's correspondence, received between 
1987 and 1997, shows that he wrote over 50 letters to the RO, 
the Board, the Secretary of VA (and, previously, the 
Administrator), the President, the Supreme Court, veteran's 
service organizations, and various Senators and Members of 
Congress.  

Under 3.155, an informal claim is defined as: 

Any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized 
representative, a Member of Congress, or some 
person acting as next friend of a claimant who is 
not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application 
form will be forwarded to the claimant for 
execution.  If received within 1 year from the date 
it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal 
claim.  

Determining whether an informal claim has been filed usually 
requires an application of the law--that is, the definition 
of an informal claim found at 38 C.F.R. § 3.155(a)--to the 
facts of a particular case.  Westberry v. West, 12 Vet. App. 
510, 513 (1999).  

The Board finds that no communication received from the 
veteran between 1987 and 1997 can reasonably be construed as 
expressing an "intent to apply" to reopen his service 
connection claim based on new and material evidence.  In 
determining his intent, the Board first notes that the 
evidence shows that the veteran knew how to file an 
application, and was familiar with the claims filing 
procedure.  See e.g., Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  In this regard, the veteran's "original" claim  
for a laryngeal disorder was denied by the Board in December 
1985, and prior to January 1997, he had filed claims for 
several other conditions, and was service-connected for five 
conditions.  Furthermore, the evidence shows that VA 
repeatedly told the veteran that he must submit new and 
material evidence to reopen the claim.  Specifically, 
following the Board's December 1985 decision, VA advised him 
of the requirements for a new and material claim at least 
nine times.  See letters from VA dated in January and August 
of 1986, October 1986 ("statement of the case"), July 1989, 
August and November of 1990, June 1992, March and November of 
1993.  Finally, the veteran's letters show that he understood 
the concept of a new and material claim, but felt that new 
and material evidence was not required in his case because it 
had been wrongly decided.  See e.g., letters from the veteran 
dated in July 1989, November 1990 (two letters), March and 
May of 1993, and October 1994; see also April 1986 hearing 
transcript.  For example, in the November 1990 letter, the 
veteran wrote, "Several times in the past ... you have stated 
that "new and material evidence" must be submitted before 
further action can be taken on my claim.  PL-97-37 contains 
all the necessary evidence pursuant to my appeal and, until 
it is utilized, IT IS NEW EVIDENCE."  In the March 1993 
letter, the veteran stated, "You ask if I have "New and 
material evidence" but I contend that until the existing 
evidence is considered in the light of the Benefits Act no 
NEW evidence is needed." (all emphasis in original).  

The foregoing evidence shows that VA had informed him that 
the Board's denials of his claim were final, and that he must 
submit new and material evidence to reopen his claim.  This 
evidence also shows that the veteran understood both the 
claims filing process and the necessity of filing new and 
material evidence to reopen his claim.  Despite this, the 
veteran never filed a formal application for service 
connection for his laryngeal condition.  In each case, the 
veteran argued that his claim had been wrongly decided, and 
he reiterated his arguments (which had been addressed in the 
Board's decisions) that the RO and the Board had misapplied 
the law.  These letters are laced with insults and show that 
the veteran simply refused to accept the finality of the 
Board's decisions.  In each case, he wrote to reargue his 
previously denied claim.  See e.g., references to "my 
appeal" in letters dated in May 1988, and January 1991.  In 
this regard, he repeatedly demanded a hearing (the veteran 
was afforded several hearings between 1982 and 1984).  See 
e.g., letters dated in October 1990, May and June of 1992, 
May, November and December of 1993, and September 1994.  
However, none of these letters were accompanied by evidence 
capable of a new and material analysis.  In this regard, the 
veteran is a layperson, and his statements were essentially 
cumulative of statements made prior to the Board's decisions.  
Therefore, even if these letters had expressed an intent to 
reopen the claim (and the Board has determined that they did 
not), they would not have been considered "evidence" 
warranting a new and material analysis, let alone a 
sufficient basis to reopen the claim.  See Epps v. Gober, 126 
F.3d. 1464 (1997) (laypersons are not competent to give a 
medical opinion as to diagnosis or causation); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999) (lay statements on 
medical issues are insufficient to constitute new and 
material evidence); Savage v. Gober, 10 Vet. App. 488 (1997) 
(same).    

In summary, there is a distinction between a claimant who 
intends to reopen a finally decided claim, and one who merely 
disagrees with the final decision and writes to reargue the 
claim without submitting any evidence.  In the Board's 
opinion, the veteran clearly falls into the latter category.  
Between 1987 and 1997 the veteran wrote many letters to VA 
and non-VA officials in which he vented his wrath upon a wide 
variety of government officials, and in which he steadfastly 
repeated his argument that his claim had been wrongly 
decided.  However, the Board's December 1985 and November 
1987 decisions were final, and none of the veteran's letters 
was accompanied by any evidence concerning the issue of 
service connection for a throat or laryngeal disorder, to 
include laryngeal cancer.  Under the circumstances, the RO 
was collaterally estopped from relitigating the issue based 
upon the same evidence.  See Elkins v. Gober, 12 Vet. App. 
209, 212 (1999); Hazan v. Gober, 10 Vet. App. 511, 520-521 
(1997); see also 38 U.S.C.A. §§ 5108, 7105(c).  Given the 
foregoing, the RO correctly determined that none of these 
letters amounted to an informal or formal claim to reopen.  
Therefore, the earliest date upon which a claim to reopen may 
be deemed to have been received is January 2, 1997, and the 
Board finds that there is no law or factual basis upon which 
an effective date prior to January 2, 1997 could be 
predicated.  38 C.F.R. § 3.400(q)(1)(ii).

B.  Failure to Obtain an Etiological Opinion

The dissenting opinion of the Court's September 2001 decision 
noted that the procedural error in issue was not a failure to 
afford the veteran an adequate medical examination (the 
veteran was afforded a VA examination in June 1982).  Rather, 
it was argued that as the veteran was a former POW, VA's 
failure to obtain an etiological opinion on the veteran's 
laryngeal carcinoma was a grave procedural error which 
vitiated the finality of the RO's September 1982 RO decision.  
Citing 38 C.F.R. § 3.304(e) (1981); Hayre v. West, 188 F. 3d 
1327, 1332-1333 (Fed. Cir. 1999).  

It is well established that a breach of the duty to assist 
cannot form a basis for a claim of CUE.  Roberson v. 
Principi, 251 F.3d 1378, (Fed. Cir. 2001); see also Simmons 
v. West, 14 Vet. App. 84, 91 (2000); Baldwin v. West, 13 Vet. 
App. 1, 7 (1999); Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).  However, in Hayre v. 
West, 188 F. 3d 1327, 1332-1333 (Fed. Cir. 1999), the Federal 
Circuit held that an RO's failure to obtain specifically 
requested service medical records (SMRs) of an appellant, and 
its failure to notify him of its failure to obtain them, may 
have constituted "a grave procedural error and," if so, 
then the RO decision at issue was not final.  Id. at 1335.  
The Federal Circuit did not hold that all breaches of the 
duty to assist are such grave procedural errors that they 
render a claim nonfinal.  Rather, the Federal Circuit singled 
out SMRs for special attention in that case, noting the 
absence of those records is "a decidedly abnormal 
situation."  Hayre 188 F.3d at 1332.  In its decision, the 
Federal Circuit relied upon provisions in the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which stated that a 
supplemental request for missing SMRs should be prepared, as 
well as a Department of Veterans Benefits Circular letter, 
which noted that veterans cannot reasonably be expected to 
have such records.  Id.  Of particular note, the Federal 
Circuit noted that the RO had failed to provide the claimant 
with notice explaining the absence of the specifically 
requested SMRs, and stated that such notice was required so 
that the claimant may know the basis for the denial of the 
claim, may independently attempt to obtain the SMRs, and may 
submit alternative evidence and/or timely appeal.  The 
Federal Circuit stated that the lack of notice had 
effectively extinguished the claimant's right to judicial 
review.  Id. at 1332-1333.

The Court has cautioned that Hayre is a judicially created 
departure from a statutorily mandated rules governing the 
finality of VA decisions, and that it should not be read 
broadly as a basis for disregarding finality in situations 
not involving grave procedural error.  Tetro v. Gober, 14 
Vet. App. 100, 110 (2000).  The Court has further stated, 
that a "grave procedural error" must be the kind that "may 
deprive a claimant of a fair opportunity to obtain a benefit 
provided by law and regulation."  Id; Simmons v. West, 14 
Vet. App. 84, 90-91 (2000); Dixon v. Gober, 14 Vet. App. 168, 
172 (2000).  

The Board finds that a grave procedural error has not been 
shown.  The allegation of the breach of the duty to assist is 
that VA failed to obtain an etiological opinion for a former 
POW.  However, the veteran was not in the same position as 
the appellant in Hayre.  This case does not involve 
specifically requested SMRs, or even the allegation that the 
veteran was deprived of pertinent records which were in 
existence and under VA control.  See Dixon, 14 Vet. App. at 
172.  Furthermore, just as the veteran had submitted records 
from many private physicians in connection with his claim, he 
was free to obtain an etiological opinion from a private 
physician and submit it.  See Hayre, 258 F.3d at 1332-1333; 
see also Simmons v. West, 14 Vet. App. 84, 90 (2000); Hurd v. 
West, 13 Vet. App. 449, 453 (2000).  Finally, the 
circumstances which the Federal Circuit determined had 
effectively extinguished the claimant's right to judicial 
review in Hayre are not present here.  The veteran was fully 
informed of the reasons for the denial of his claim in 
September 1982, and again in the April 1983 statement of the 
case.  He appealed the RO's decision, and his appeal was 
denied by the Board.  The Court subsequently determined that 
the Board's decisions were not CUE.  Based on the foregoing, 
the Board finds that any failure to obtain an etiological 
opinion did not rise to the level of a grave procedural 
error.  See Tetro v. Gober, 14 Vet. App. 100 (2000) (a 
failure in the duty to assist which did not rise to the level 
of a grave procedural error would not vitiate a final Board 
decision). 

In reaching this decision, the Board has considered the 
argument that former POW's are afforded special 
considerations so they will not be disadvantaged by their 
captivity, and that the failure to obtain an etiological 
opinion prior to its decision was a grave procedural error 
under 38 C.F.R. § 3.304(e) (1981).  This provision provides 
that:

Prisoners of war.  Where disability compensation is 
claimed by a 
former prisoner of war, omission of history or 
findings from clinical 
records made upon repatriation is not determinative 
of service 
connection, particularly if evidence of comrades in 
support of the 
incurrence of the disability during confinement is 
available.  Special 
attention will be given to any disability first 
reported after 
discharge, especially if poorly defined and not 
obviously of 
intercurrent origin.  The circumstances attendant 
upon the individual 
veteran's confinement and the duration thereof will 
be associated with 
pertinent medical principles in determining whether 
disability 
manifested subsequent to service is etiologically 
related to the 
prisoner of war experience.

This provision requires that VA render a medical conclusion 
as to whether disability manifested subsequent to service is 
etiologically related to the prisoner of war experience.  
However, 38 C.F.R. § 3.304(e) (1981) does not specifically 
require that VA obtain an etiological opinion, and a review 
of the record shows that the claim was fully developed, and 
that the Board had a rational basis for its decision.  See 
Crippen v. Brown, 9 Vet. App. 412, 422 (1996) (citing Butts 
v. Brown, 5 Vet. App. 532, 539 (1993)) (CUE claims).  
Specifically, both VA and non-VA medical treatment records 
had been obtained.  As noted in the RO's April 1983 statement 
of the case, this evidence was dated between 1947 and 1981, 
and incorporated records from four different hospitals and 19 
physicians, including consulting radiologists and 
pathologists.  This evidence showed that the veteran began 
receiving treatment for laryngeal symptoms in 1964.  See 
August 1965 Department of Veterans services examination 
report.  This treatment therefore came about 19 years after 
his discharge from his first period of service, and nine 
years after separation from his second period of service.  
This evidence also showed that the veteran's first surgery 
for his laryngeal condition was not until 1966, and that his 
laryngectomy was not performed until 1977.  The Board had 
obtained an AFIP opinion as to the probable date of onset of 
the veteran's laryngeal cancer, which was determined to be in 
1964.  This is nine years after separation from service.  At 
the time of the Board's December 1985 and November 1987 
decisions, there was no competent opinion of record linking 
the veteran's laryngeal cancer to any incident of service (to 
include evidence of this condition within a year of 
separation from service), or any service-connected condition, 
to include residuals of malnutrition.  Given the state of the 
evidence at the time of the Board's decision, its decision to 
obtain an opinion as to the date of onset, as opposed to an 
etiological opinion, was a reasonable exercise in judgment, 
and cannot be considered to have been a grave procedural 
error.  

The Board therefore finds that any failure to obtain an 
etiological opinion did not deprive the veteran of a fair 
opportunity to obtain a benefit provided by law and 
regulation, see Tetro, Simmons, Dixon, and that the evidence 
does not show that a "grave procedural error" was made in 
the veteran's case.  A "grave procedural error" not having 
been shown, the Board's December 1985 and November 1987 
decisions are final.  The evidence does not show that the 
veteran subsequently filed to reopen his claim for 
postoperative residuals of a laryngectomy for cancer of the 
larynx at any time prior to January 2, 1997.  Accordingly, 
the claim for an effective date prior to January 2, 1997 is 
denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

ORDER

An effective date prior to January 2, 1997, for service 
connection for postoperative residuals of a laryngectomy for 
cancer of the larynx is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

